Citation Nr: 1450017	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  06-18 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD) prior to September 6, 2006.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1975 to December 1978, and had subsequent service with the Marine and Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO that granted service connection for PTSD and assigned a 50 percent rating effective on May 5, 2005.  

The RO also assigned a temporary total disability rating due to hospitalization over 21 days under 38 C.F.R. § 4.29 beginning on July 23, 2007 and a 50 percent rating effective on October 1, 2007.  

In October 2011, the RO increased the rating for PTSD to 70 percent effective on September 6, 2006 and then effective on October 1, 2007.  The RO additionally assigned a temporary total disability rating due to hospitalization over 21 days under 38 C.F.R. § 4.29 beginning on December 3, 2010, and assigned a 70 percent rating effective on February 1, 2011.  

In addition, the RO granted a total disability rating based on individual employability by reason of service-connected disability (TDIU) effective on September 6, 2006.

In written argument in May 2014, the Veteran's representative noted the RO's October 2011 grant of a TDIU rating effective September 6, 2006, and clarified that the only issue remaining on appeal was that of entitlement to a total schedular (100 percent) rating for the service-connected PTSD or a TDIU rating, for the period beginning on May 3, 2005, to September 6, 2006.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The attorney's argument with respect to an earlier TDIU award is essentially a claim for an effective date earlier than September 6, 2006, for the grant of a TDIU rating .  In this regard, a review of the record shows that a Notice of Disagreement was filed with respect to this issue in December 2011.  

However, further action with respect to this issue is not warranted in light of the decision here awarding the Veteran a 100 percent total schedular rating for PTSD for the period from May 3, 2005, to September 6, 2006.  That is, the assignment of a 100 percent schedular rating for the service-connected PTSD for the period from May 3, 2005, to September 6, 2006, renders the earlier effective date issue for the TDIU rating moot. 

In May 2014, the Veteran's representative submitted additional argument in support of this pending appeal for an increased rating for the service-connected PTSD prior to September 6, 2006, and waived consideration of this evidence by the Agency of Original Jurisdiction in the first instance.  

Accordingly, there is no prejudice to the Veteran in proceeding with appellative review of the appeal at this time.  38 C.F.R. § 20.1304(c).  This is especially so in light of the favorable action taken hereinbelow.  Id  


FINDING OF FACT

For the initial period of the appeal beginning on May 3, 2005, to September 6, 2006, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of total occupational and social impairment.


CONCLUSION OF LAW

For the period from May 3, 2005, to September 6, 2006, the criteria for the assignment of an increased evaluation of 100 percent for the service-connected PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In this decision, the Board is granting a 100 percent rating for the service-connected PTSD beginning on May 3, 2005, to September 6, 2006, which is a full grant of the benefit sought on appeal.  

Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.


II.  Pertinent Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code. 

Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). Id. 

Under 38 C.F.R. § 4.130 , Diagnostic Code 9411, a 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF score is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  

The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).


III.  Discussion

It should be noted at the outset that the Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzalez v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence ).  

Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

The Veteran's predominant PTSD symptoms as shown in the medical records covering the period from May 3, 2005, to September 6, 2006, include sleep difficulty, hypervigilance, irritability, uncontrollable anger and rage issues and difficulty getting along with anyone outside of his immediate family.  

In terms of employment, the Veteran reported at a May 2005 VA examination that he had worked for the Post Office, but was made to resign before being fired because he felt like people were talking about him.  He was unemployed at the time of the examination.  

In a letter dated in June 2006, a VA board certified clinical nurse reported that the Veteran had been treated by VA for PTSD due to sexual trauma in service by a former drill sergeant since July 2005.  She noted that he began using illicit drugs after the incident to "forget what happened" and endorsed symptoms such as sleep difficulty, irritability, anger, rage and hypervigilance.  She reported that his symptoms were severe and chronic and had a detrimental impact on the quality of his daily life.  She also reported that the severity of his symptoms precluded him from maintaining gainful employment and explained that he was unable to tolerate men in roles of authority and avoided men who resembled his former drill sergeant.  

There is also a June 2006 "To whom it may concern" letter from a VA Health Science Specialist in the addiction recovery unit who stated that the Veteran was receiving counseling for past substance abuse and military sexual abuse and had employment problems involving conflict and authority figures.  

A July 2006 VA psychiatric progress note showed that the Veteran was at that time doing some repairs around the house, but was not stable enough to work with people other than his wife.  

A September 2006 VA outpatient record contains a GAF score of 30 that is reflective of behavior that is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment, or inability to function in almost all areas (e.g. stays in bed all day, no job, home or friends).  

In short, while the medical evidence (consisting of VA progress notes and examination reports) reflects that the Veteran does not have the majority of symptoms listed in the criteria for a rating of 100 percent, the symptoms together with the medical evidence outlined above, show that he more nearly approximates the overall level of impairment required for a 100 percent rating based on total social and occupational impairment for the entire period from May 3, 2005, to September 6, 2006.  

The above notwithstanding, there are various VA outpatient records in 2005 and 2006 noting that the Veteran was doing regular work with a construction job performing home repairs and worked as an independent contractor.  

In this regard, his representative commented on this in written argument in May 2014 by explaining that the Veteran had helped his brother-in-law out on odd jobs off and on between 2005 and 2006 and did not get paid for it.  Rather, he said that the Veteran had not worked for pay since 1995 and performed the odd jobs as an outlet to escape the severity of his PTSD symptoms.  

The Board has no reason to doubt the credibility of this explanation.  The intermittent and solitary nature of this work is not inconsistent with the evidence above which shows that the Veteran is unable to work with people other than his immediate family. 

Thus, as the symptoms of the Veteran's PTSD more closely resemble the criteria for a 100 percent schedular rating from May 3, 2005, to September 6, 2006, such a rating is warranted for this period.  38 C.F.R. § 4.7.


ORDER

An increased rating of 100 percent for the service-connected PTSD for the period beginning on May 3, 2005 to September 6, 2006 is granted, subject to the regulation controlling the payment of monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


